Citation Nr: 1218956	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss, from June 15, 2007 to January 15, 2012.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss, since January 16, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office (RO) in Los Angeles, California, that granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) rating from June 15, 2007.  The Veteran appealed seeking a higher initial evaluation.  

By rating action dated in October 2011, the zero percent evaluation was raised to 10 percent, effective from March 15, 2010.  Thereafter, a March 2012 rating acting granted a 30 percent evaluation for bilateral hearing loss effective from January 16, 2012.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded, his claim remains on appeal. See AB v. Brown, 6 Vet.App. 35 (1993).  

The Board's decision below is granting an increased evaluation of 10 percent, but no higher, for the Veteran's bilateral hearing loss, effective from June 15, 2007 and March 14, 2010.  Consequently, the Board has recharacterized the issue on appeal to permit a clearer analysis of the staged evaluations assigned. 


FINDINGS OF FACT

1.  Between June 15, 2007 to January 15, 2012, the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing acuity in the right ear and Level V hearing acuity in the left ear.

2.  Since January 16, 2012, the Veteran's bilateral hearing loss has been manifested by no more than Level VI hearing acuity in both the right and left ear.



CONCLUSIONS OF LAW

1.  Between June 15, 2007 to March 14, 2010, the criteria for an increased evaluation of 10 percent, but no higher, for bilateral hearing loss have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 (2011). 

2.  Between March 15, 2010 and January 15, 2012, the criteria for an evaluation in excess of 10 percent rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 (2011)

3.  Since June 16, 2012, the criteria for an evaluation in excess of 30 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that hearing loss disability is more severely disabling than reflected by the currently assigned staged disability evaluations.

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the Veteran was sent a letter in August 2007, prior to the decision on the claim, which informed him of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of service connection was also sent to the Veteran at that time.  The current claim arises from an appeal of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under the VCAA.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA outpatient records, as well as private clinical data showing treatment showing treatment for hearing loss have been associated with the claims file.  The Veteran has been afforded several VA examinations during the course of the appeal that are determined to adequate for adjudication purposes.  The Veteran's statements in the record, as well as the whole of the evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim is ready to be considered on the merits.


Law and Regulations

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2011).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

Factual Background

A claim of entitlement to service connection for hearing loss disability was received on June 15, 2007.  
 

The report of an August 2007 hearing evaluation from Hearing Care Professionals was received disclosing the following puretone thresholds in the right 
and left ears: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
80
75
65
LEFT
40
45
75
70
70

Speech discrimination scores were 80 percent for the right ear and 84 percent for the left.  It was reported that air and bone conduction testing revealed a mostly mild to moderate sensorineural hearing loss.  

When evaluated for VA compensation and pension purposes in December 2007, the following puretone thresholds were obtained for the right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
70
70
LEFT
25
40
65
60
70

Speech discrimination scores were 92 percent in the right ear and 96 percent in the left ear.

Service connection for bilateral hearing loss disability was granted by rating action dated in February 2008 effective from June 15, 2007 and a noncompensable evaluation was assigned from the date of receipt of the claim.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Hart v. Mansfield, 21 Vet.App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


The Veteran was afforded a VA audiology examination in April 2008 that disclosed the following puretone thresholds in the right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
70
70
LEFT
25
40
65
65
75

Speech discrimination scores were not provided.  

VA outpatient records dated in May 2008 reflect that the Veteran received hearing aids.  In June 2008, a VA staff physician diagnosed symmetric bilateral mild-severe downsloping sensorineural hearing loss for which the Veteran "should qualify for the maximum service related conditions...."

In December 2008, a VA outpatient audiogram reflected the following puretone thresholds for the right and left ears




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
65
70
LEFT
25
40
65
65
70

Speech discrimination scores were not specified.

The Veteran underwent a VA audiology evaluation in March 2010 that disclosed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
70
70
LEFT
35
55
65
65
70

Speech discrimination scores were 86 percent for both the left and right ear.

By rating action dated in October 2011, the zero percent evaluation was raised to 10 percent effective from March 15, 2010.

The Veteran was most recently evaluated for VA compensation and pension purposes in January 2012, where the following puretone thresholds were obtained for the right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
75
80
80
LEFT
50
55
75
70
80

Speech discrimination scores were 96 percent in each ear.  A diagnosis of mild to moderately severe sensorineural hearing loss in both ears was provided.  

By rating action dated in March 2012, the 10 percent evaluation for bilateral hearing loss disability was raised to 30 percent effective from the date of VA examination on January 16, 2012.

Legal Analysis

The Veteran asserts that he is entitled to a disability rating in excess of zero percent for bilateral hearing loss disability from June 15, 2007 to March 14, 2010.  It is shown, however, that the evidentiary record does not support his contentions.  

1.  From June 15, 2007 to January 15, 2012

The August 2007 private audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The December 2007 VA audiological examination demonstrates, that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level II hearing acuity in both the right and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, Level II hearing acuity in both the right and left ear warrants assignment of a noncompensable (0 percent) evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The March 2010 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's hearing impairment has been manifested by Level III hearing acuity in both the right ear and left ear.  See 38 C.F.R. § 4.85, Table VI.  The right ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  However, the left ear hearing loss does, and it shown to be manifested by level V hearing acuity in the left ear pursuant to Table VIA.  See 38 C.F.R. § 4.86.  Using Table VII, Level III hearing acuity in the right ear and Level V hearing acuity in the left ear results in a 10 percent evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The record reflects that the Veteran was afforded VA outpatient audiology evaluations in April and December 2008 but results of such may not be considered in the adjudication of the claim because they did not report values for a controlled speech discrimination test (Maryland CNC) as required by VA. See 38 C.F.R. § 4.85.  

The findings noted on audiological evaluations in August 2007 and March 2010 warrant the assignment of a 10 percent evaluation.  Given the Veteran the benefit of the doubt, the Board finds that a 10 percent evaluation is warranted from June 15, 2007 to January 15, 2012.  At no point throughout this period, however, has entitlement to a rating in excess of 10 percent been shown. 

II. Since January 16, 2012

On the Veteran's most recent VA audiology examination in January 2012, he had a puretone threshold average of 74 decibels in the right ear with a speech discrimination score of 96 percent that equates to an auditory acuity numeric designation of Level II hearing.  The left ear reflects a puretone threshold average of 70 decibels with a speech discrimination score of 96 percent that corresponds to an auditory acuity numeric designation of Level II hearing according to VA rating criteria.  Under Table VII of 38 C.F.R. § 4.85, these results comport with the criteria for a zero percent disability rating.  

The Board points out, however, that the January 2012 audiogram discloses that puretone thresholds for each of the four specified frequencies in both ears are all 55 decibels or more. See 38 C.F.R. § 4.86(a).  The Veteran thus demonstrates an exceptional pattern of hearing impairment under 4.86(a) in both ears.  These findings equate to Level VI hearing for both the right and left ear, based on the puretone threshold averages of 74 and 70, respectively. See 38 C.F.R. § 4.86, Table VI(A)  When correlated, a 30 percent evaluation is warranted for Level VI/VI hearing on Table VII of 38 C.F.R. § 4.85 from the date of VA examination on January 16, 2012.

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating as to each period of time under consideration.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet.App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than 10 percent from June 15, 2007 to January 15, 2012, and 30 percent disabling from January 16, 2012. 

Further, the tenets of Hart v. Mansfield, 21 Vet.App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999) have been applied as reflected by the awarding of staged ratings following demonstrable clinical evidence showing significant changes to support evaluations for higher evaluations for each specific time frame during the appeal period.  

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral hearing loss disability.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary at this time. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).



ORDER

A 10 percent evaluation for bilateral hearing loss is granted, effective from June 15, 2007 to March 14, 2010, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for bilateral hearing loss from March 15, 2010 to January 15, 2012 is denied.  

An evaluation in excess of 30 percent for bilateral hearing loss disability is denied.



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


